IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1476
                                Filed July 9, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALONZO CLAYTON MAYFIELD,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



       Alonzo Mayfield appeals following his guilty pleas to one count of third-

degree burglary and three counts of second-degree theft. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, John P. Sarcone, County Attorney, and Justin Allen, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                       2


DANILSON, C.J.

       Alonzo Mayfield appeals following his guilty pleas to one count of third-

degree burglary and three counts of second-degree theft.           We affirm the

convictions and preserve his ineffectiveness claims for possible postconviction

proceedings.

       Alonzo Mayfield had twelve criminal charges pending at the time he

entered into a May 9, 2014 plea agreement in “intensive supervision court” (ISC),

also known as drug court. The drug court plea agreement stated that “[u]pon

graduation from Drug Court,” with successful completion, Mayfield would receive

a ten-year suspended sentence, and if unsuccessful, he would receive a twenty-

year prison term. On August 15, 2014, an order for the issuance of warrant was

entered. On August 22, 2014, an order was entered revoking Mayfield from ISC

for violation of ISC rules.

       On September 4, 2014, a hearing was held in district court. The State

indicated it had reached a plea agreement with Mayfield in which Mayfield

agreed to plead guilty to one count of third-degree burglary and three counts of

second-degree theft, and the State would recommend a twenty-year term and

dismiss the remaining several pending charges.        The court entered into a

colloquy with Mayfield. Mayfield entered pleas of guilty to one count of burglary

in the third degree and three counts of theft in the second degree. The court

found the pleas were voluntarily entered, the defendant understood his rights and

the consequences of his pleas, and there was a factual basis for the pleas.

Mayfield requested immediate sentencing.          He was sentenced to four

consecutive, five-year terms consistent with the plea agreement.
                                          3


       On appeal,1 Mayfield asserts his trial counsel was ineffective in allowing

him to participate in drug court and in failing to require the drug court

proceedings to be recorded. Mayfield also asserts we should apply a structural-

error analysis. See Lado v. State, 804 N.W.2d 248, 252 (Iowa 2011) (“Structural

errors are not merely errors in a legal proceeding, but errors ‘affecting the

framework within which the trial proceeds.’ We have recognized structural error

occurs when: (1) counsel is completely denied, actually or constructively, at a

crucial stage of the proceeding; (2) where counsel does not place the

prosecution’s case against meaningful adversarial testing; or (3) where

surrounding circumstances justify a presumption of ineffectiveness, such as

where counsel has an actual conflict of interest in jointly representing multiple

defendants.”). The circumstances presented do not invoke such an analysis.

       Our supreme court has summarized the applicable principles to apply to a

claim of ineffective assistance of counsel in stating:

               To succeed on a claim of ineffective assistance of counsel, a
       claimant must establish by a preponderance of the evidence:
       “‘(1) his trial counsel failed to perform an essential duty, and (2) this
       failure resulted in prejudice.’” State v. Adams, 810 N.W.2d 365,
       372 (Iowa 2012) (quoting [State v.] Straw, 709 N.W.2d [128,] 133
       [Iowa 2006)]); accord Strickland v. Washington, 466 U.S. 668, 687
       (1984). Reversal is warranted only where a showing of both of
       these elements is made. Simmons v. State Pub. Defender, 791
       N.W.2d 69, 75–76 (Iowa 2010). If we conclude a claimant has
       failed to meet his or her burden as it relates to either prong, we
       need not decide whether the claimant has satisfied his or her
       burden as it relates to the remaining prong. See [State v.] Clay,

1
  Relying upon State v. Loye, 670 N.W.2d 141, 150-51 (Iowa 2003), Mayfield contends
the “plea proceedings began when Mr. Mayfield executed the confessions and the
plethora of documents on May 9, 2014,” and counsel should have ensured transcription
of these critical stages. In Loye, the State conceded there was no factual basis
established for the pleas, which were entered in the ISC. Here, Mayfield makes no
complaint stemming from the September 4, 2014 plea proceedings.
                                       4


      824 N.W.2d [494,] 501 n.2 [(Iowa 2012)] (“The court always has the
      option to decide the claim on the prejudice prong of the Strickland
      test, without deciding whether the attorney performed deficiently.”).

State v. Tompkins, 859 N.W.2d 631, 637 (Iowa 2015).

      We review ineffective-assistance claims de novo, arising as they do from

the Sixth Amendment to the United States Constitution. Id. at 636.

      Ordinarily, we preserve ineffectiveness claims for postconviction relief

proceedings. Id. at 637. If the record is inadequate to address the claim on

direct appeal, we must preserve the claim for a postconviction-relief proceeding,

regardless of the potential viability of the claim. State v. Johnson, 784 N.W.2d

192, 198 (Iowa 2010).

      As Mayfield points out, “It is impossible to say, at this point, what was

discussed among the parties, what promises were made to Mr. Mayfield, or what

threats may have been leveled against him. Having the [drug court] proceedings

recorded would have remedied this situation, but counsel failed to so act.”

Because the record is inadequate, we preserve the ineffectiveness claims for

possible postconviction proceedings. We affirm the convictions.

      AFFIRMED.